FILED
                              NOT FOR PUBLICATION                          DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WALTER SIGFRIDO MARTINEZ,                        No. 12-72715

               Petitioner,                       Agency No. A070-922-273

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Walter Sigfrido Martinez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Martinez fails to raise, and therefore has waived, any

challenge to the BIA’s dispositive determination that his motion to reopen is

untimely and number-barred. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th

Cir. 2011) (issues not raised in a petitioner’s opening brief are deemed waived).

      In light of this disposition, we need not reach Martinez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-72715